Order *894setting aside verdict and granting a new trial unless plaintiff stipulated that the verdict of the jury be reduced from $7,500 to $2,500 reversed on the law and the facts, and the verdict of the jury in favor of the plaintiff for $7,500 unanimously reinstated, with costs. There was nothing inherently improbable in the testimony of the plaintiff. The amended contract having been broken by defendant, the plaintiff could sue on quantum meruit. Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ., concur.